..The Court
(Thruston, J., absent,)
refused to permit the tenant to give in evidence, a deed in fee from Cross to Prout, made within the term, without attornment, to show that Cross had no right to distrain; the only issue being “ no rent arrear,” which admits the demise, and precludes the tenant from showing that the defendant had nothing, in the tenements. The Court also refused to permit the defendant, Cross, to give evidence of the value of the use and occupation of the house; as he could only distrain upon a special agreement for a sum certain.